DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to communications filed on 12/21/2020.
Claims 1, 2, 4, 6, 8, 12, 15-16, and 18-20 have been amended.
Claims 1-20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Michael Rodriguez (60236) on 2/1/2021.
Amendments to the Claims: 
1.	(Currently Amended) An electronic device comprising:
a communication module;
a memory storing instructions; and
at least one processor,
wherein the at least one processor is configured to:
receive a ruleset including information regarding at least one action performed by the electronic device and at least one condition for triggering the at least one action from another electronic device via the communication module; [[and]]
; and
detect a user’s input to verify completion of an act indicated by an action included in the ruleset,
wherein the at least one action includes a specific functionof a specific application stored in the memory and executed by the at least one processor and data based on the specific function of the specific application, [[and]]
wherein the ruleset includes at least one ruleset of which a permission for at least one of reading, modification, and deletion is limited, and
wherein the ruleset includes information regarding a plurality of actions executed each sequentially by a plurality of devices different from one another.
2.	(Currently Amended) The electronic device of claim 1, wherein the ruleset includes a first action designating execution of the specific function and a trigger used as an execution condition of the first action; and wherein the first action is defined as an execution condition of a second action.
6.	(Canceled) 
7.	(Currently Amended) The electronic device of claim [[6,]]1, wherein the at least one processor is further configured to execute the stored instructions to transmit information regarding the plurality of devices to a server managing the ruleset.
8.	(Currently Amended) An electronic device comprising:
a communication module;
a memory storing instructions; and
at least one processor,
wherein the at least one processor: 

wherein the at least one action includes a specific function of a specific application stored in the memory and executed by the at least one processor and data based on the specific function of the specific application, [[and]] wherein the ruleset includes at least one ruleset of which a permission for at least one of reading, modification, and deletion is limited, and wherein the ruleset includes information regarding a plurality of actions executed each sequentially by a plurality of devices different from one another;  and
detects a user’s input to verify completion of an act indicated by an action included in the ruleset.
11.	(Currently Amended) The electronic device of claim 8,

wherein the at least one processor is configured to execute the stored instructions to receive information regarding the plurality of devices.
16.	(Currently Amended) An operation method of an electronic device, comprising:
receiving a ruleset including information regarding at least one action performed by the electronic device and at least one condition for triggering the at least one action from another electronic device via a communication module; [[and]]
executing stored instructions to perform a function of the electronic device corresponding to the ruleset, 
wherein the at least one action includes a specific function of a specific application stored in a memory and executed by at least one processor and data based on the  specific function of the specific application, and wherein the ruleset includes at least one ruleset of which a permission for at least one of reading, modification, and deletion is limited; 
transmitting information regarding a plurality of actions executed each sequentially by a plurality of devices included in the ruleset; and
detecting a user’s input to which the electronic device verifies completion of an act indicated by an action included in the ruleset.
19.	(Canceled) 
20.	(Currently Amended) The operation method of claim 16, further comprising:

transmitting, in response to the detection of the user’s input, a message notifying the completion of the act.
Allowable Subject Matter
Claims 1-5, 7-18, and 20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach, neither singly nor in combination, the claimed limitations of “receive a ruleset including information regarding at least one action performed by the electronic device and at least one condition for triggering the at least one action from another electronic device via the communication module; execute the stored instructions to perform a function of the electronic device corresponding to the ruleset; and detect a user’s input to verify completion of an act indicated by an action included in the ruleset, wherein the at least one action includes a specific function of a specific application stored in the memory and executed by the at least one processor and data based on the 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767.  The examiner can normally be reached on M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BORIS D GRIJALVA LOBOS/               Examiner, Art Unit 2446